Hanna, J.
Suit on account for visits, etc., of a physician. The services, and reasonableness of the amount charged, were proved. The amount charged was at the rate of one dollar and fifty cents per visit.
On the trial, the defendant offered to prove, “that previ-' ously, and up to the commencement of the account in question, said physician had been the family physician of said Sidener; and that he had settled with said Sidener, before the commencement of the account in suit, for the previous services rendered by him, and similar services and treatment, including medicines, at and for charges from fifty cents to not exceeding one dollar and twenty-five cents per visit; and that no new contract or agreement was made, as to charges for services, in this account.”
The evidence was not heard. The only question is, Was the ruling correct?
We are of opinion, the evidence ought to have been received, as tending to establish circumstances showing an implied contract or understanding in relation to the amount which should be charged for services of the character named.
Per Curiam.
The judgment is reversed, with costs. Cause remanded.